DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending and subject to examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 1 and 10 (1st and 2nd limitations), the Examiner notes that,  in the 1st limitation, the phrase “to be erected” is recited, which makes it unclear as to whether nd limitation is required to be positioned apart from and higher than the floor surface.  Clarification is therefore requested.  In this regard, the Examiner suggests replacing the phrase “to be erected” with “positioned”.
Accordingly, the pending claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10-14, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as anticipated by JP 2016-42119 A (cited by Applicant; hereinafter “D1”).
	Regarding independent claims 1 and 10, and dependent claims 2, 9, 11 and 14, D1 discloses a functional member-attached glass window (D1: figures 2,4 reference sign 100) comprising:
a glass window erected on a floor surface and having a glass plate (D1: figures 2,4, reference sign 10); and

wherein the functional member is pasted to the glass plate via a spacer (D1: figure 2, reference signs 11,40; figure 4, reference signs 12, 40; the cover 40 provides for a spacing between the backlight 32 and the glass plate 10, thereby providing the function of a spacer; in figure 4, the pasting is provided by transparent filler 12, which also provides the function of adhesion; paragraph 29), and
wherein (i) the functional member is joined to the spacer via a fastening part (D1: figure 2; reference sign 33; the support member 33 connects the cover 40 that functions as a spacer between the backlight 32 and the glass window 10); or (ii) one end of a linear member is fixed to the functional member or the spacer, and another end of the linear member is fixed to a sash or a building to which the glass window is to be attached (D1: figure 4, reference sign 33; one end of the linear support member 33 is attached to the cover 40 that functions as a spacer between the backlight 32 and the glass window 10, and the other end of the linear supper member 33 is attached to the ceiling 90 of the building).

Regarding claim 12, wherein the linear member is arranged along a vertical direction, and the glass plate is arranged so that a principal surface of the glass plate is parallel to the vertical direction (D1: figure 4, reference signs 10, 33).

Regarding claim 13, wherein the glass plate is arranged so that a principal surface of the glass plate is parallel to a vertical direction, and an angle formed by a vertical axis and the linear member is more than 0 degrees and less than 90 degrees (D1: figure 4, reference signs 10, 33).

Regarding claim 21, wherein the functional member is a display apparatus (Abstract, Fig. 4).

Regarding claim 23, wherein a principal surface of the functional member is parallel to the glass plate (Fig. 4).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by JP 2013-88634 A (cited by Applicant; hereinafter “D2”).
Regarding independent claim 1, and dependent claim 2, D2 discloses a functional member-attached glass window comprising: a glass window erected on a floor surface and having a glass plate; and a functional member having a surface area smaller than that of the glass plate and arranged at a position apart from and higher than the floor surface, wherein the functional member is pasted to the glass plate via a spacer, and wherein the functional member is joined to the spacer via a fastening part (D2 discloses a functional member in the form of a tablet computer 10 pasted to a glass plate with suction cups 4 via a spacer 35,37, wherein the tablet computer is joined to the spacer 35,37 via fastening part 31,33, wherein the fastening part 31,33 is joined to the spacer 35,37 via a fastener 39, (figures 13, 14), and suctions cups 4 can be interpreted as also providing the function of a spacer between the tablet computer and the glass plate, and wherein the spacer is joined to the tablet computer via fastening parts 61 (figures 15-17)).

Regarding claim 3, wherein the functional member is a plate having a rectangular shape in a plan view and including a principal surface and an end surface, and left and right vertical edge portions or upper and lower horizontal edge portions, or both of the left and right vertical 

Regarding claim 4, wherein the fastening part is arranged on each of at least two of four corners of the functional member (see e.g., Figs. 13-17).

Regarding claim 5, wherein the fastening part is arranged on each of four corners of the functional member (see e.g., Figs. 13-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as unpatentable over D1.
D1 does not appear to expressly describe inclining the functional member with respect to the glass plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient and position the recited components as claimed to provide a display surface that is easier to view by the end user, as such orienting and positioning is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting and positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Claims 15-17 are rejected under 35 U.S.C. 103 as unpatentable over D1, and further in view of D2.
Regarding claim 15, D1 does not appear to expressly describe the structure set forth in claim 15.  D2 discloses a functional member in the form of a tablet computer 10 pasted to a glass plate with suction cups 4 via a spacer 35,37, wherein the tablet computer is joined to the spacer 35,37 via fastening part 31,33, wherein the fastening part 31,33 is joined to the spacer 35,37 via a fastener 39, (figures 13, 14), and suctions cups 4 can be interpreted as also providing the function of a spacer between the tablet computer and the glass plate, and wherein the spacer is joined to the tablet computer via fastening parts 61 (figures 15-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited structure into the device of D1 to bolster the structural integrity thereof.  Such KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Regarding claim 16, wherein the fastening part is arranged on each of at least two of four corners of the functional member (see e.g., D2 Figs. 13-17).

Regarding claim 17, wherein the fastening part is arranged on each of four corners of the functional member (see e.g., D2 Figs. 13-17).

Allowable Subject Matter
Claims 6-8 and 18 would appear to be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635